ORDER
PER CURIAM.
Lisa Jones (“Niece”) appeals from the judgment adjudicating Robert Jones, Jr. *907(“Uncle”) to be an incapacitated and disabled person. The judgment authorized the appointment of Niece as Uncle’s guardian, terminated a Durable Power of Attorney (“Power of Attorney”) naming Niece as attorney in fact, and named a corporate entity as co-trustee for a trust (“Trust”) set up for Uncle’s benefit. On appeal, Niece argues the trial court erred in terminating the Power of Attorney because (1) there was substantial evidence Uncle was competent at the time of execution, (2) the trial court exceeded its authority, and (3) the trial court violated the “least restrictive environment” doctrine. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b). Respondent’s request for damages for frivolous appeal and for attorney’s fees and costs is denied.